DETAILED ACTION
This Office action is in response to the applicant's filing of 01/07/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-14 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/07/2020, 05/27/2020, and 07/03/2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Independent claim 1 recites the limitations “a network communication module implemented by one or more hardware processors and configured to: receive transactions from the plurality of external institutions, store a copy of the received transactions in a transaction memory; a transaction processing module implemented by the one or more hardware processors and configured to process the transactions according to a set of rules; a circuit breaker module implemented by the one or more hardware processors and configured to: receive a notification of a cyber event, create a circuit breaker event (CBE) data file, identify the cyber event and an entity, and assign a CBE identifier (ID) to the CBE data file; an account identification module implemented by the one or more hardware processors and configured to: identify a set of accounts associated with the entity and the cyber event, and communicate an account identifier (ID) for each affected account of the one or more affected accounts to the CBE data file; a rule generation module implemented by the one or more hardware processors and configured to: generate a conditional rule corresponding to the CBE ID, communicate a record of the conditional rule to the CBE data file, and communicate the conditional rule to the transaction 
Dependent claim 2 recites the limitations “a resource allocation module implemented by the one or more hardware processors and configured to assign one or more impacted transactions based on at least one of a currency, a global client identifier (GCI) associated with the affected account ID, and a transaction amount” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “resource allocation module, configured to” coupled with functional language “assign one or more impacted transactions based on at least one of a currency, a global client identifier (GCI) associated with the affected account ID, and a transaction amount” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Dependent claim 3 recites the limitations “a message notification module implemented by the one or more hardware processors and configured to: receive a CBE notification, determine the number of affected account IDs, determine the transaction screening criteria, the condition and the action for the conditional rule, send a communication to the resource allocation module including the CBE ID and the conditional rule, receive an impacted transaction notification for each impacted transaction, a released transaction notification for each released transaction and a cancelled transaction notification for each cancelled transaction, calculate a total number of impacted transactions, a total number of released transactions and a total number of cancelled transactions, and send to a dashboard display module, the CBE ID, the conditional rule, and one or more of the total number of impacted transactions, the total number of released transactions and the total number of cancelled transactions” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “message notification module, configured to” coupled with functional language “receive a CBE notification, determine the number of affected account IDs, determine the transaction screening criteria, the condition and the action for the conditional rule, send a communication to the resource allocation module including the CBE ID and the conditional rule, receive an impacted transaction notification for each impacted transaction, a released transaction notification for each released transaction and a cancelled transaction notification for each cancelled transaction, calculate a total number of impacted transactions, a total number of released transactions and a total number of cancelled transactions, and send to a dashboard display module, the CBE ID, the conditional rule, and one or more of the total number of impacted transactions, the total number of released transactions and the total number of cancelled transactions” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Independent claim 8 recites the limitations “a network communication module implemented by one or more hardware processors and configured to: receive files from the plurality of external institutions, uncompress the received file into a plurality of transactions in a data file, load a copy of the plurality of transactions in a data structure in a transaction memory; a transaction processing module implemented by the one or more hardware processors and configured to process the transactions according to a set of rules; a circuit breaker module implemented by the one or more hardware processors and configured to: receive a notification of a cyber event: create a circuit breaker event (CBE) data file; identify the cyber event and an entity, and assign a CBE identifier (ID) to the CBE data file; and a message notification module implemented by the one or more hardware processors and configured to receive a circuit breaker notification including the CBE ID; an account identification module implemented by the one or more hardware processors and configured to: identify a set of accounts associated with the entity and the cyber event; send an account identification notification to the message notification module, and communicate the account ID for each affected account of the one or more affected accounts to the CBE data file; a rule generation module implemented by the one or more hardware processors and configured to: generate a conditional rule corresponding to the CBE ID, send a conditional rule notification to the message notification module, communicate the record of the conditional rule to the CBE data file, and communicate the conditional rule to the transaction processing module; the transaction processing module is further configured to: determine whether to process a transaction according to the set of rules: a) if the transaction does not satisfy the condition of the conditional rule: process the transaction according to the set of rules, store a record of the processed transaction in a processed transaction memory, and communicate information for the processed transaction to the CBE data file; b) if the transaction satisfies the condition of the conditional rule: store the transaction in the CBE data file as an impacted transaction, communicate information for the impacted transaction to the CBE data file, and send an impacted transaction notification to the message notification module; the message notification module is configured to: calculate a total number of impacted transactions for each account ID, a total transaction amount for each account ID, a total number of account IDs having at least one impacted transaction, a total number of impacted transactions for the total number of account IDs, and a total transaction amount for the total number of account IDs, and communicate the total number of impacted transactions for each account ID, the total transaction amount for each account ID, the total number of account IDs having at least one impacted transaction, the total number of impacted transactions for the total number of account IDs, and the total transaction amount for the total number of account IDs to a dashboard module; and dashboard module implemented by the one or more hardware processors and configured to display the CBE ID, the conditional rule, and one or more of the total number of impacted transactions for each account ID, the total transaction amount for each account ID, the total number of account IDs having at least one impacted transaction, the total number of impacted transactions for the total number of account IDs, and the total transaction amount for the total number of account IDs” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “(transaction processing/network communication/circuit breaker/account identification/rule generation/message notification) module, configured to” coupled with functional language “receive transactions and store a copy; process the transactions according to a set of rules; receive a notification of a cyber event, create a circuit breaker event data file, identify the cyber event and entity, and assign a CBE identifier; identify a set of accounts associated with the entity and cyber event, communicate an account identifier for each affected account; generate a conditional rule, communicate a record of the conditional rule to the CBE data file; determine whether to process the transaction according to the set of rules; and receive a circuit breaker notification including the CBE ID and calculate a total number of impacted transactions for each account ID” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Dependent claim 9 recite the limitations “the resource allocation module is configured to: identify a set of resource modules based on the notification received from the message notification module, assign each impacted transaction to a group of a plurality of groups, determine a quantity of impacted transactions in the group, and assign the group to a resource module based on the country, the account ID, the currency, the transaction direction or the transaction amount” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “resource allocation module, configured to” coupled with functional language “identify a set of resource modules based on the notification received from the message notification module, assign each impacted transaction to a group of a plurality of groups, determine a quantity of impacted transactions in the group, and assign the group to a resource module based on the country, the account ID, the currency, the transaction direction or the transaction amount” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The Examiner interprets the elements “transaction processing/network communication/circuit breaker/account identification/rule generation/dashboard/message notification/resource allocation” module to be may be combined or integrated with the claimed system. See page 25 Lines 5-12 of the Applicant's originally filed specification; “In addition, techniques, systems, subsystems, and methods described and illustrated in the various embodiments as discrete or separate may be combined or integrated with other systems, modules, techniques, or methods without departing from the scope of the present disclosure. Other items shown or discussed as coupled or directly coupled or communicating with each other may be indirectly coupled or communicating through some interface, device, or intermediate component. Other examples of changes, substitutions, and alterations are ascertainable by one skilled in the art and could be made without departing from the spirit and scope disclosed herein.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Examiner recommends Applicant to amend the claims to recite that the modules are software/program/instructions stored in the memory and executed by the system.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
Independent Claim 1 recite the limitations “a network communication module implemented by one or more hardware processors and configured to: receive transactions from the plurality of external institutions, store a copy of the received transactions in a transaction memory; a transaction processing module implemented by the one or more hardware processors and configured to process the transactions according to a set of rules; a circuit breaker module implemented by the one or more hardware processors and configured to: receive a notification of a cyber event, create a circuit breaker event (CBE) data file, identify the cyber event and an entity, and assign a CBE identifier (ID) to the CBE data file; an account identification module implemented by the one or more hardware processors and configured to: identify a set of accounts associated with the entity and the cyber event, and communicate an account identifier (ID) for each affected account of the one or more affected accounts to the CBE data file; a rule generation module implemented by the one or more hardware processors and configured to: generate a conditional rule corresponding to the CBE ID, communicate a record of the conditional rule to the CBE data file, and communicate the conditional rule to the transaction processing module; the transaction processing module is further configured to: determine whether to process a transaction according to the set of rules: a) if the transaction does not satisfy the condition of the conditional rule then process the transaction according to the set of rules, store a record of the processed transaction in a processed transaction memory, and communicate information for the processed transaction to the CBE data file; b) if the transaction satisfies the condition of the conditional rule: store the transaction in the CBE data file as an impacted transaction, and communicate information for the impacted transaction to the CBE data file; and a dashboard module implemented by the one or more hardware processors and configured to: retrieve the CBE ID and information for each impacted transaction, determine a quantity of impacted transactions, and display the CBE ID, the conditional rule and the quantity of impacted transactions associated with the conditional rule” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification shows that there is no description of a corresponding structure of a (transaction processing/network communication/circuit breaker/account identification/rule generation/dashboard) module or a disclosure describing the structure of any “module” that performs the claimed corresponding function within the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Dependent Claim 2 recite the limitations “a resource allocation module implemented by the one or more hardware processors and configured to assign one or more impacted transactions based on at least one of a currency, a global client identifier (GCI) associated with the affected account ID, and a transaction amount” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “resource allocation module, configured to” coupled with functional language “assign one or more impacted transactions based on at least one of a currency, a global client identifier (GCI) associated with the affected account ID, and a transaction amount” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification shows that there is no description of a corresponding structure of a resource allocation module or a disclosure describing the structure of any “module” that performs the claimed corresponding function within the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent Claim 3 recite the limitations “a message notification module implemented by the one or more hardware processors and configured to: receive a CBE notification, determine the number of affected account IDs, determine the transaction screening criteria, the condition and the action for the conditional rule, send a communication to the resource allocation module including the CBE ID and the conditional rule, receive an impacted transaction notification for each impacted transaction, a released transaction notification for each released transaction and a cancelled transaction notification for each cancelled transaction, calculate a total number of impacted transactions, a total number of released transactions and a total number of cancelled transactions, and send to a dashboard display module, the CBE ID, the conditional rule, and one or more of the total number of impacted transactions, the total number of released transactions and the total number of cancelled transactions” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification shows that there is no description of a corresponding structure of a message notification module or a disclosure describing the structure of any “module” that performs the claimed corresponding function within the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Independent Claim 8 recite the limitations “a network communication module implemented by one or more hardware processors and configured to: receive files from the plurality of external institutions, uncompress the received file into a plurality of transactions in a data file, load a copy of the plurality of transactions in a data structure in a transaction memory; a transaction processing module implemented by the one or more hardware processors and configured to process the transactions according to a set of rules; a circuit breaker module implemented by the one or more hardware processors and configured to: receive a notification of a cyber event: create a circuit breaker event (CBE) data file; identify the cyber event and an entity, and assign a CBE identifier (ID) to the CBE data file; and a message notification module implemented by the one or more hardware processors and configured to receive a circuit breaker notification including the CBE ID; an account identification module implemented by the one or more hardware processors and configured to: identify a set of accounts associated with the entity and the cyber event; send an account identification notification to the message notification module, and communicate the account ID for each affected account of the one or more affected accounts to the CBE data file; a rule generation module implemented by the one or more hardware processors and configured to: generate a conditional rule corresponding to the CBE ID, send a conditional rule notification to the message notification module, communicate the record of the conditional rule to the CBE data file, and communicate the conditional rule to the transaction processing module; the transaction processing module is further configured to: determine whether to process a transaction according to the set of rules: a) if the transaction does not satisfy the condition of the conditional rule: process the transaction according to the set of rules, store a record of the processed transaction in a processed transaction memory, and communicate information for the processed transaction to the CBE data file; b) if the transaction satisfies the condition of the conditional rule: store the transaction in the CBE data file as an impacted transaction, communicate information for the impacted transaction to the CBE data file, and send an impacted transaction notification to the message notification module; the message notification module is configured to: calculate a total number of impacted transactions for each account ID, a total transaction amount for each account ID, a total number of account IDs having at least one impacted transaction, a total number of impacted transactions for the total number of account IDs, and a total transaction amount for the total number of account IDs, and communicate the total number of impacted transactions for each account ID, the total transaction amount for each account ID, the total number of account IDs having at least one impacted transaction, the total number of impacted transactions for the total number of account IDs, and the total transaction amount for the total number of account IDs to a dashboard module; and dashboard module implemented by the one or more hardware processors and configured to display the CBE ID, the conditional rule, and one or more of the total number of impacted transactions for each account ID, the total transaction amount for each account ID, the total number of account IDs having at least one impacted transaction, the total number of impacted transactions for the total number of account IDs, and the total transaction amount for the total number of account IDs” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification shows that there is no description of a corresponding structure of a (transaction processing/network communication/circuit breaker/account identification/rule generation/message notification) module or a disclosure describing the structure of any “module” that performs the claimed corresponding function within the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent Claim 9 recite the limitations “the resource allocation module is configured to: identify a set of resource modules based on the notification received from the message notification module, assign each impacted transaction to a group of a plurality of groups, determine a quantity of impacted transactions in the group, and assign the group to a resource module based on the country, the account ID, the currency, the transaction direction or the transaction amount” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification shows that there is no description of a corresponding structure of a resource allocation module or a disclosure describing any structure that performs the claimed corresponding function within the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
Independent Claim 1 recite the limitations “a network communication module implemented by one or more hardware processors and configured to: receive transactions from the plurality of external institutions, store a copy of the received transactions in a transaction memory; a transaction processing module implemented by the one or more hardware processors and configured to process the transactions according to a set of rules; a circuit breaker module implemented by the one or more hardware processors and configured to: receive a notification of a cyber event, create a circuit breaker event (CBE) data file, identify the cyber event and an entity, and assign a CBE identifier (ID) to the CBE data file; an account identification module implemented by the one or more hardware processors and configured to: identify a set of accounts associated with the entity and the cyber event, and communicate an account identifier (ID) for each affected account of the one or more affected accounts to the CBE data file; a rule generation module implemented by the one or more hardware processors and configured to: generate a conditional rule corresponding to the CBE ID, communicate a record of the conditional rule to the CBE data file, and communicate the conditional rule to the transaction processing module; the transaction processing module is further configured to: determine whether to process a transaction according to the set of rules: a) if the transaction does not satisfy the condition of the conditional rule then process the transaction according to the set of rules, store a record of the processed transaction in a processed transaction memory, and communicate information for the processed transaction to the CBE data file; b) if the transaction satisfies the condition of the conditional rule: store the transaction in the CBE data file as an impacted transaction, and communicate information for the impacted transaction to the CBE data file; and a dashboard module implemented by the one or more hardware processors and configured to: retrieve the CBE ID and information for each impacted transaction, determine a quantity of impacted transactions, and display the CBE ID, the conditional rule and the quantity of impacted transactions associated with the conditional rule”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. A review of the specification shows that there is no description of a corresponding structure of a (transaction processing/network communication/circuit breaker/account identification/rule generation/dashboard) module or a disclosure describing the structure of any “module” that performs the claimed corresponding function within the specification. Therefore, the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. 
Dependent Claim 2 recite the limitations “a resource allocation module implemented by the one or more hardware processors and configured to assign one or more impacted transactions based on at least one of a currency, a global client identifier (GCI) associated with the affected account ID, and a transaction amount” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “resource allocation module, configured to” coupled with functional language “assign one or more impacted transactions based on at least one of a currency, a global client identifier (GCI) associated with the affected account ID, and a transaction amount”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. A review of the specification shows that there is no description of a corresponding structure of a resource allocation module or a disclosure describing the structure of any “module” that performs the claimed corresponding function within the specification. Therefore, the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement.
Dependent Claim 3 recite the limitations “a message notification module implemented by the one or more hardware processors and configured to: receive a CBE notification, determine the number of affected account IDs, determine the transaction screening criteria, the condition and the action for the conditional rule, send a communication to the resource allocation module including the CBE ID and the conditional rule, receive an impacted transaction notification for each impacted transaction, a released transaction notification for each released transaction and a cancelled transaction notification for each cancelled transaction, calculate a total number of impacted transactions, a total number of released transactions and a total number of cancelled transactions, and send to a dashboard display module, the CBE ID, the conditional rule, and one or more of the total number of impacted transactions, the total number of released transactions and the total number of cancelled transactions”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. A review of the specification shows that there is no description of a corresponding structure of a message notification module or a disclosure describing the structure of any “module” that performs the claimed corresponding function within the specification. Therefore, the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement.
Independent Claim 8 recite the limitations “a network communication module implemented by one or more hardware processors and configured to: receive files from the plurality of external institutions, uncompress the received file into a plurality of transactions in a data file, load a copy of the plurality of transactions in a data structure in a transaction memory; a transaction processing module implemented by the one or more hardware processors and configured to process the transactions according to a set of rules; a circuit breaker module implemented by the one or more hardware processors and configured to: receive a notification of a cyber event: create a circuit breaker event (CBE) data file; identify the cyber event and an entity, and assign a CBE identifier (ID) to the CBE data file; and a message notification module implemented by the one or more hardware processors and configured to receive a circuit breaker notification including the CBE ID; an account identification module implemented by the one or more hardware processors and configured to: identify a set of accounts associated with the entity and the cyber event; send an account identification notification to the message notification module, and communicate the account ID for each affected account of the one or more affected accounts to the CBE data file; a rule generation module implemented by the one or more hardware processors and configured to: generate a conditional rule corresponding to the CBE ID, send a conditional rule notification to the message notification module, communicate the record of the conditional rule to the CBE data file, and communicate the conditional rule to the transaction processing module; the transaction processing module is further configured to: determine whether to process a transaction according to the set of rules: a) if the transaction does not satisfy the condition of the conditional rule: process the transaction according to the set of rules, store a record of the processed transaction in a processed transaction memory, and communicate information for the processed transaction to the CBE data file; b) if the transaction satisfies the condition of the conditional rule: store the transaction in the CBE data file as an impacted transaction, communicate information for the impacted transaction to the CBE data file, and send an impacted transaction notification to the message notification module; the message notification module is configured to: calculate a total number of impacted transactions for each account ID, a total transaction amount for each account ID, a total number of account IDs having at least one impacted transaction, a total number of impacted transactions for the total number of account IDs, and a total transaction amount for the total number of account IDs, and communicate the total number of impacted transactions for each account ID, the total transaction amount for each account ID, the total number of account IDs having at least one impacted transaction, the total number of impacted transactions for the total number of account IDs, and the total transaction amount for the total number of account IDs to a dashboard module; and dashboard module implemented by the one or more hardware processors and configured to display the CBE ID, the conditional rule, and one or more of the total number of impacted transactions for each account ID, the total transaction amount for each account ID, the total number of account IDs having at least one impacted transaction, the total number of impacted transactions for the total number of account IDs, and the total transaction amount for the total number of account IDs”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. A review of the specification shows that there is no description of a corresponding structure of a (transaction processing/network communication/circuit breaker/account identification/rule generation/message notification) module or a disclosure describing the structure of any “module” that performs the claimed corresponding function within the specification.
Dependent Claim 9 recite the limitations “the resource allocation module is configured to: identify a set of resource modules based on the notification received from the message notification module, assign each impacted transaction to a group of a plurality of groups, determine a quantity of impacted transactions in the group, and assign the group to a resource module based on the country, the account ID, the currency, the transaction direction or the transaction amount”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. A review of the specification shows that there is no description of a corresponding structure of a resource allocation module or a disclosure describing the structure of any “module” that performs the claimed corresponding function within the specification. 
Therefore, the claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 USC 101 for being directed to software per se. With respect to independent claim(s) 14, the preamble of the claim recites “a computer program” which the Examiner has interpreted as software. As a result, claim 14 is not in one of the four statutory categories.  Thus, claim 14 is non-statutory as they are considered to be directed to data structure or software.
Examiner recommends amending the preamble of Independent claim 14 to recite “A computer program product comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to:” in order to for the claims to be directed to one of the four statutory categories.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-14 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 8 recite a system and independent claim 14 recites a computer-readable medium for determining impacted transactions according to conditional rules wherein the impacted transactions are associated with to fraud from a cyber event. Under Step 2A, Prong I, claims 1, 8, and 14 are directed to an abstract idea without significantly more, as they all recite a judicial exception. determining impacted transactions according to conditional rules wherein the impacted transactions are associated with to fraud from a cyber event is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales or mitigating financial risk (See Alice Corp.). Other limitations to the claims include receive transactions from the plurality of external institutions; store a copy of the received transactions in a transaction memory; process the transactions according to a set of rules: receive a notification of a cyber event: create a circuit breaker event (CBE) data file; identify, from the notification, the cyber event and an entity; assign a CBE identifier (ID) to the CBE data file; identify, in the account memory, a set of accounts associated with the entity and the cyber event; and communicate an account identifier (ID) for each affected account of the one or more affected accounts to the CBE data file; generate a conditional rule corresponding to the CBE ID; communicate a record of the conditional rule to the CBE data file; determine, based on the conditional rule, whether to process a transaction according to the set of rules; if the transaction does not satisfy the condition of the conditional rule: process the transaction according to the set of rules; store a record of the processed transaction in a processed transaction memory; and communicate information for the processed transaction to the CBE data file; if the transaction satisfies the condition of the conditional rule: store the transaction in the CBE data file as an impacted transaction; and communicate information for the impacted transaction to the CBE data file; retrieve, from the CBE data file, the CBE ID and information for each impacted transaction; determine, for each affected account ID, a quantity of impacted transactions; and display the CBE ID, the conditional rule and the quantity of impacted transactions associated with the conditional rule. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 8, and 14 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 8, and 14 have recited the following additional elements: Transaction Processing System, (Transaction Processing/Circuit Breaker/Network Communication/Account Identification/Rule Generation/Dashboard/Message Notification) Modules, Hardware Processor(s), Transaction/Account Memory(s), and Apparatus. These additional elements in claims 1, 8, and 14 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 8, and 14 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, Page 25 Lines 5-12, for implementing the system, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-7 and 9-13 further recite the method, system, and medium of claims 1 and 8, respectively. Dependent claims 2-7 and 9-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 8, and 14. For example, claims 2-7 and 9-13 describe the limitations for identify/assign/determine number of impacted transactions according to rules – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-7 and 9-13, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.
Examiner recommends amending independent claim 8 to incorporate features recited by dependent claim 10 in order to integrate the claims into a practical application. Independent claim 8 positively recites the network communication module uncompressing the file data and loading it into memory and Dependent claim 10 positively recites the allocation resource module determining if the transaction should be released or cancelled and sending a notification in order to trigger said release or cancel. Such recitations would integrate the claims into a practical application because they are “Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (i.e. transaction processing and file retrieval) and they are “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Patent 11,042,882 to Ledford for disclosing conducting a real-time payment transaction. The method includes receiving a request for payment from a creditor financial institution (Fl), and forwarding it to a debtor (Fl). A payment transaction message is received from the debtor financial institution, specifying an amount of payment requested in the request, and is forwarded to the creditor FI such that the amount of payment is credited to an account in real-time. The debtor FI can request a return of the payment, in which case the creditor FI can comply therewith or refuse to return the payment. Also, an unsettled financial position of the debtor Fl can be settled where that position does not exceed a combination of a pre-funded balance in a settlement account and a net debit cap value, and multiple settlements can be perforn1ed depending on a relationship between the position and combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682

November 4, 2021